Citation Nr: 1534967	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-25 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1975 to September 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Board recognizes the Veteran lives in the jurisdiction of the Pittsburgh RO. 

The Veteran testified before the undersigned Veterans Law Judge in November 2013 at a video conference hearing.  A transcript of this hearing is associated with the claims file.   

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty; left knee arthritis was not exhibited within the first post service year.   

2.  A chronic right knee disability did not have its clinical onset in service and is not otherwise related to active duty; right knee arthritis was not exhibited within the first post service year.   

CONCLUSIONS OF LAW

1.  Chronic left knee disability was not incurred or aggravated in service, and left knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

1.  Chronic right knee disability was not incurred or aggravated in service, and right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

An April 2010 letter sent to the Veteran addressed all notice elements consistent with the VCAA for the claims of service connection.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal. Moreover, the April 2010 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date. Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, and records associated with his social security disability claim and worker's compensation claim.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in October 2007.  The examiner offered an etiological opinion regarding the left-knee disability on appeal and supported her conclusions with cogent rationales.  The Board considers the examination report adequate for adjudication purposes for the service connection issue in regards to the left and right knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires that there be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding medical opinion was not required to prove nexus between service connected mental disorder and drowning, which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts historically have held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498; see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) (citing Gilbert, 1 Vet. App. 49).

Left Knee

During the November 2013 hearing, the Veteran, through his attorney, argued that the Veteran had Osgood-Schlatter disease prior to entering service, and that left knee disability was aggravated in service when he fell from a moving truck and landed on his knee on the pavement in May 1979.  The Veteran also contended that following the fall, x-ray abnormality in the knee was observed for the first time as noted in a May 1979 service treatment record.   

Service treatment records include a May 1979 entry reflecting that the Veteran fell from a motor vehicle and struck his left knee on the pavement.  X-rays revealed a fragmented anterior tibial tubercle that "could" represent old Osgood-Schlatter disease.  No other abnormality was seen.  There were no other findings or complaints of left knee problems and in service and the knees were normal on the separation examination.  

With regard to service connection on a direct basis, the Veteran has a current disability, diagnosed as degenerative arthritis in an October 2007 VA medical examination.  There is evidence in the service treatment records of a left knee complaint related to military duties.  During the hearing, the Veteran also contended he had continuity of left knee pain since discharge from service.   

The Veteran's contention that he continued to experience left knee pain following service is not consistent.  The service treatment records following the May 1979 incident are silent for complaints, diagnosis, or treatment related to the left knee.  The Veteran denied having or having had trick or locked knee during his July 1979 separation examination.  The boxes pertaining to whether clinical evaluation of the lower extremities was normal were checked off as normal.  The physician's summary made no reference to his left knee, and the lower extremities were observed as normal.  There is an absence of treatment records containing complaints of left knee pain immediately following his separation from service.

Furthermore, the evidence of record shows the Veteran complained of left knee pain after he sustained a back injury at work in 1983.  The Veteran himself continually attributed his disabilities to the post-service work injuries.  The medical records obtained from the Social Security Administration ("SSA") also support this conclusion.  Treatment records sent to the SSA in relation to his Social Security disability claim contain a December 1983 letter from a private physician that shows the Veteran's initial complaint of left leg pain occurred after he injured his lower back at work.  The physician indicated the Veteran injured his lumbar spine several years ago while at work, and reinjured his lumbar spine in April 1983 at work.  The letter also states the Veteran did reasonably well until October 1983, when the pain became increasingly severe.  Other treatment records, including a July 1984 treating record also shows the Veteran's complaints of left leg pain occurred after he injured his lower back as a result of lifting on the job in October 1983.  The physician examined the Veteran and concluded that the lower extremities had full range of motion with no evidence of edema or swelling, cyanosis, or clubbing.  

An October 1986 post-service treatment record reflects that in a phone call to Dr. M., it was learned that X-rays showed degenerative arthritis in the knees, and old Osgood-Schlatter disease in the left knee.  The x-rays referred to in this report have not been associated with the record.  

A February 1986 X-ray results showed no evidence of a fracture or a dislocation in the left knee.  The results also state the joint spaces are well-maintained.  It noted a non-fused left anterior tibial tubercle, and concluded it was a normal variant without clinical significance.  In addition, results from another X-ray taken in May 1988, concluded the left knee bone structure was intact and no apparent bone abnormality was seen.  The December 2007 VA addendum states there was no Osgood-Schlatter fracture seen in the May 1979 X-ray.  The examiner also explained that this condition occurs in the early adolescent years usually in the athletic youth during periods of growth spurts.  From the overall record, it can be concluded that the Veteran may have had Osgood-Schlatter disease prior to service, but this has resolved.  The only residual that has appeared on some radiographic testing is a slightly fragmented tibial tubercle that is not clinically significant.  Osgood-Schlatter disease has not been clinically identified during this claim period and there is no basis to grant service connection for Osgood-Schlatter disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

Other than the October 1986 medical report, the earliest diagnosis of chronic left knee disability was from an October 2006 treatment record, which contained MRI results indicating degenerative meniscal changes in the Veteran's left knee.  It also noted there was no evidence of tears, joint effusions, or a Baker's cyst.  A December 2006 treatment record indicated the Veteran's symptoms could possibly be related to his October 1983 work injury.  

An October 2007 VA examination report provided a diagnosis of left knee degenerative arthritis.  The examiner reviewed previous EMG results indicating radiculopathy, which the Veteran stated occurred after the 1983 injury.  The examiner also considered the Veteran's contention that his left knee pain continued following service.  A December 2007 VA addendum concluded the degenerative arthritis in the left knee is most likely age related.  As a result, the examiner opined that the disability was not likely related to the in-service fall.  The examiner also concluded the degenerative arthritis was not likely secondary to Osgood-Schlatter disease because there was no Osgood-Schlatter disease fracture seen on the left-knee X-ray in May 1979.  
	
In the case, the Board places the greatest probative weight on the 2007 VA examiner's finding that the Veteran does not have a left knee disability that began in or is otherwise linked to service.  The Board notes first that the October 2007 VA examination and the December 2007 addendum contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a "medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the VA examiner in this case conducted not only a thorough physical examination but also considered the record and the Veteran's contentions when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current left knee disability is etiologically linked to his time in service. 

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a knee disability is not something he has demonstrated that he has the medical expertise to do.  See Jandreau, 492 F.3d 1372.  Thus, the Veteran's contention that his left knee pain is etiologically related to his service holds minimal probative value.  

Additionally, the evidence of record, as previously discussed, does not show any treatment or complaints regarding the Veteran's left knee.  In the absence of chronicity of a disability and service connection in the Veteran's treatment records, the Board finds that the Veteran did not exhibit a left knee disability during the appeal period that had its onset during his period of active duty service. 

The Board accepts the opinion of the VA examiner as being the most probative medical evidence on the subject, as the opinion is based on a thorough review of all historical records and a thorough examination, and the report contains a detailed rationale for the examiner's conclusion that the Veteran's knee disability is not linked to service.  The Board finds compelling the fact that this opinion is not contradicted by any medical evidence of record.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Thus, after reviewing the evidence of record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a chronic left knee disability that is etiologically linked to his time in service.

Accordingly, the Board finds that the preponderance of the evidence indicates that the Veteran's current left knee disability is not etiologically related to the Veteran's active service, and arthritis did not manifest within one year of separation from service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Knee

In the November 2013 hearing, the Veteran stated that during his service, he experienced a cracking sensation in his right knee when bending or straightening his leg.  During his testimony, he also stated the knee pain continued following his separation from service.

The Veteran's induction records contain notations of a preexisting broken right femur.  However, there is no indication of any right knee disability.  Thus, the Board finds that a right knee disability was not "noted" upon the Veteran's entry onto active duty.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A May 1977 service treatment record indicates the Veteran was examined for right knee pain.  The treatment record indicates the Veteran experienced pain and a "cracking" sensation in the posterior portion of the right knee, when bent or engaging in excessive walking.  Upon examination, the physician indicated the joint was stable with no effusion and no limitation in flexion.  There were no other complaints of right knee pain during service, and the Veteran's July 1979 separation examination reflected normal evaluation of the lower extremities.  The Veteran denied having or having had a "trick" or locked knee.  

The initial complaints of right knee pain were after he sustained the work injury in 1983.  February 1986 X-ray results showed no evidence of a fracture or a dislocation in the right knee.  The results also state the joint spaces are well-maintained, and noted some prominence of the right anterior tibial tubercle, which were considered normal and without clinical significance.  In addition, results from another X-ray taken in May 1988, concluded the right knee joint space was unremarkable and no apparent bone abnormality was observed.  February 1995 private treatment records indicate the Veteran returned with a "new complaint," mainly that he experienced popping and clicking in his right knee, and occasional locking.  He was provided a diagnosis of a right medial meniscus tear, and had arthroscopic meniscectomy surgery.

The October 2007 VA examination report noted degenerative changes in the right knee and medial compartmental narrowing, and provided a diagnosis of degenerative right knee arthritis.  The examiner also considered the Veteran's contention that he experienced generalized right knee pain from physical training while in service.  The examiner also noted the Veteran stated he did not need additional treatment until after he sustained the work injury, which brought on the right knee pain.  There was no effusion or soft tissue swelling observed, and no residuals from the preexisting right femur fracture noted.  In the December 2007 addendum, the examiner concluded that right knee disability was not secondary to military service. 

While the representative has argued that the pre-existing right femur fracture evidenced right knee abnormality prior to service, the October 2007 VA examiner noted that the two problems were unrelated.  There was no aggravation of the right femur fracture in service because it had healed and the arthritis of the right knee was unrelated to service or the preservice right femur fracture.  

Although the Veteran is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing a knee disability is not something he has demonstrated that he has the medical expertise to do.  See Jandreau, 492 F.3d 1372.  Thus, the Veteran's contention that his right knee pain is etiologically linked to service holds minimal probative value.  

The Board accepts the December 2007 VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. 120.  The examiner also considered the Veteran's contentions regarding continuity of symptomatology.  Furthermore, no medical evidence of record contradicts the December 2007 VA examiner's findings.  

Accordingly, the Board finds that the preponderance of the evidence indicates that the Veteran's current right knee disability is not etiologically connected to the Veteran's active service, and the condition did not manifest within one year of separation from service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran submitted an October 2006 private medical opinion from Dr. W concerning a possible relationship between his back disability and service related event.  The letter indicates the Veteran had a history of injury beginning in 1977 when the Veteran threw a 100-pound ruck sack over his back while in service.  The physician concluded the Veteran is disabled as a result of his in-service injury and his subsequent work-related injuries.  It is not clear from this record what, if any, chronic back disability was related to service.  

An October 2007 VA medical examination provided a diagnosis of degenerative arthritis with herniated nucleus pulposus and meralgia paresthetica of the lumbar spine.  A December 2007 addendum concluded the Veteran's arthritis is not related to the in-service lumbar strain, and is most likely age-related and secondary to the Veteran's work related injuries.  The examiner, however, did not provide an opinion regarding the etiology or cause of the herniated nucleus pulposus and meralgia paresthetica.  

Thus, the Board finds that there is no sufficient medical opinion in the record concerning the instant case and it is necessary for a physician, specifically trained in the relevant medical questions at hand, to examine the claims file and provide a medical opinion with rationale concerning the herniated nucleus pulposus and meralgia paresthetica.  

During the November 2013 hearing, the Veteran, through his attorney, referenced a nexus opinion from Dr. B to support his contention that his lumbar spine disability is etiologically connected to service, but that medical opinion is not part of the record.  Thus, on remand, the RO should attempt to obtain this record.  The Board also notes, as the Veteran's attorney contends, the VA examiner did not address the nexus opinion of Dr. W.  Thus, on remand, the medical opinion should address Dr. W's medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain and associate with the claims file any pertinent records adequately identified by the Veteran, specifically to include Dr. B's nexus opinion related to the Veteran's lumbar spine disability claim. 

2.  Obtain a medical opinion from a physician to determine the nature and etiology of the Veteran's lumbar spine disability. 

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the physician, and it should be confirmed that such records were available for review. 

For each back disability identified during the period of the claim, including degenerative arthritis, herniated nucleus pulposus, and meralgia paresthetica, it should be determined whether it at least as likely as not (i.e., a 50 percent or greater probability) had its clinical onset in or is otherwise related to military service.  In so finding, the physician must address the service treatment records, which shows an in-service injury, as well as the Veteran's lay statements, and including any medical opinion by Dr. W and Dr. B. 

3.  Following the completion of the above, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he and her representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


